Exhibit 10.18

 

500 West Monroe Street

Chicago, Illinois 60661

312-441-7000

Fax:  312-441-7367

 

 

December 31, 2004

 

 

Via Facsimile (972) 579-6448
BANCTEC, INC.
BTI Technologies L.P.
2701 East Grauwyler Road
Building #3
Irving, Texas  75061
Attention:  Chief Financial Officer

 

Re:                               LOAN AND SECURITY AGREEMENT – DECEMBER 31,
2004 AMENDMENT TO PARAGRAPH B OF FINANCIAL COVENANTS RIDER TO LOAN AND SECURITY
AGREEEMENT

 

Ladies and Gentleman:

 

Reference is hereby made to that certain Loan and Security Agreement by and
among BANCTEC, INC., a Delaware corporation (“BancTec”), BTI Technologies L.P.,
a Texas limited partnership (“BTI”, together with BancTec, collectively, the
“Borrower”), the financial institution(s) listed on the signature pages hereof,
and their respective successors and Eligible Assignees (“Lender”) and HELLER
FINANCIAL, INC., a Delaware corporation (“Agent”), as Agent for the Lender,
dated as of May 30, 2001, (as amended or otherwise modified in writing, the
“Loan Agreement”).  Unless otherwise indicated, all terms used herein shall have
the same meanings as in the Loan Agreement.

 

Borrower hereby agrees and acknowledges that it has requested, effective as of
December 31, 2004, that Agent and Lender agree to amend Paragraph B of the
Financial Covenants Rider to the Loan Agreement to provide that the minimum
Fixed Charge Coverage Ratio of Borrower for the twelve month ending December 31,
2004, shall be no less than 1.10 to 1.00.

 

By execution of this letter, the Agent and Lender hereby agree, effective
December 31, 2004, to the revision to Paragraph B of the Financial Covenants
Rider to the Loan Agreement set forth above.

 

Borrower is hereby notified that irrespective of (i) any waivers previously
granted by Agent or Lender regarding the Loan Agreement and the Loan Documents,
(ii) any previous failures or delays of Agent or Lender in exercising any right,
power or privilege under the Loan Agreement or the Loan Documents, or (iii) any
previous failures or delays of Agent or Lender in the monitoring or in the
requiring of compliance by Borrower with the duties, obligations, and agreements
of Borrower in the Loan Agreement and the Loan Documents, hereafter Borrower
will be expected to comply strictly with its duties, obligations and agreements
under the Loan Agreement and the Loan Documents.

 

Except as expressly provided above, nothing contained in this letter or any
other communication between Agent or Lender and Borrower shall be a waiver of
any past, present or future violation, default or Event of Default of Borrower
under the Loan Agreement or any Loan Documents, or apply to or constitute a
consent to any future amendment to the Loan Agreement.  Similarly, Agent and
Lender hereby expressly reserve any rights, privileges and remedies under the
Loan Agreement and each Loan Document that Agent or

 

1

--------------------------------------------------------------------------------


 

Lender may have with respect to each violation, default or Event of Default, and
any failure by Agent or Lender to exercise any right, privilege or remedy as a
result of the violation set forth above shall not directly or indirectly in any
way whatsoever either (i) impair, prejudice or otherwise adversely affect the
rights of Agent or Lender, except as set forth herein, at any time to exercise
any right, privilege or remedy in connection with the Loan Agreement or any Loan
Documents, (ii) amend or alter any provision of the Loan Agreement or any Loan
Documents or any other contract or instrument, or (iii) constitute any course of
dealing or other basis for altering any obligation of Borrower or any rights,
privilege or remedy of Agent or Lender under the Loan Agreement or any Loan
Documents or any other contract or instrument.  Nothing in this letter shall be
construed to be a consent by Agent or Lender to any prior, existing or future
violations of the Loan Agreement or any Loan Document.

 

Notwithstanding any provision of this letter to the contrary, this letter shall
be directly or indirectly effective against Agent and Lender for any purpose
unless and until Agent receives the original of this letter which has been duly
signed by the Borrower.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to the terms and conditions of this letter by
executing it in the space below and returning it to the undersigned.

 

 

Very truly yours,

 

 

 

HELLER FINANCIAL, INC.,

 

as Agent and sole Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

BANCTEC, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BTI TECHNOLOGIES, L.P., as Borrower

 

 

 

 By: BANCTEC, INC., its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

cc:                                 Via Facsimile (213) 620-1398
Sheppard, Mullin, Richter & Hampton LLP
Forty-Eight Floor, 333 South Hope Street
Los Angeles, California  90071-1448
Attn:  James J. Slaby, Esq.

 

Via Facsimile (312) 441-6876

Heller Financial, Inc.

500 West Monroe

Chicago, Illinois  60661

Attn:  Legal Services/HCF- BancTec, Inc.

 

3

--------------------------------------------------------------------------------